DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner as to whether or not the claim is directed to a workpiece material, or the process of using the workpiece material. Claim 4 initially states that the claim is for “a workpiece material” however this workpiece material is then stated to be used for the creation of a second workpiece material with the initial workpiece material being defined by the radius and thickness characteristics of the second workpiece material. 
Additionally, claim 4 states that the thickness dimension should be a constant dimension, m, at “a completion of bending”. Thus, the product of claim 4 is based on the second product which is made by the first product. 
Further, claim 4 states that “before bending”, the thickness dimension of the cross section of the first thickness portion [of the workpiece material] increases from an inner side toward an outer side of the bend radius direction. It is also stated that “at the completion of bending” the first thickness portion [of the workpiece material] is to be a constant dimension. Thus, the product of claim 4 is being defined by the process in which the product is being used to make a second workpiece material product. As such, thickness dimensions M and N (and their subsequent formulas), which are based on the dimensions of the product after bending, will not be considered for patentability.
For the purposes of continued prosecution of the claimed subject matter it is assumed that claim 4 is directed to a workpiece material which has a thickness portion which increases from an inner side toward an outer side of the bend radius direction and which has a second thickness portion connected to each other and forming a setting angle of 90 degrees.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner as to whether the “a long workpiece material” is the same as the “a workpiece material” or a different material?

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner as to whether the “bent radius direction” is intended to be the same as the “bend radius direction” or whether these are intended to be two different directions?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2047084, hereafter Smith) in view of Sinclair (US 2093933, hereafter Sinclair).

Regarding Claim 4, Smith teaches:
A workpiece (Fig. 2, Element 17) having a first thickness portion (Fig. 2, Element 16) and a second thickness portion (Fig. 2, Element 29) connected to each other and forming a setting angle of 90 degrees
A thickness dimension (Annotated Fig. 1, Element T) of the cross section of the first thickness portion increases from an inner side (Annotated Fig. 2, Element T1) toward an outer side (Annotated Fig. 2, Element T2).  
	Though Smith teaches that the T-section used is a stock material it does not state that the material is made of metal. However, Sinclair, in the same field of bending t-section stock, teaches t-section stock (Fig. 4, Element 13) which is made of metal (Claim 1). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the t-section stock of Smith to be made of metal as a metal brake shoe would offer greater strength characteristics to nonmetal stock.

    PNG
    media_image1.png
    259
    289
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Smith, Fig. 2)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 3704616) which teaches a workpiece material created after bending which has a constant first thickness dimension and a constant second thickness dimension which arranged at 90 degrees from one another.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725